Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-4, 9-15 and 17-24 are pending and have been examined.
Priority
This application, Serial No. 16/326,363 (PGPub: US2021/0055312) was filed 02/18/2019. This application is a 371 of PCT/IL2017/050910 filed 08/17/2017. 
Information Disclosure Statements
The Information Disclosure Statements filed 02/19/2019 and 04/30/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-15 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because its claims “a suitable for simultaneously conducting all blood bank tests…” however the claim fails to include any structural components of the kit.
Claim 1 is indefinite because the claim references “all blood bank tests” and it is unclear which blood bank test are being incorporated in the claim.
Regarding claim 2, the phrase in parenthesis renders the claim indefinite because it is unclear whether the limitation(s) within the parenthesis are part of the claimed invention. 
	Regarding claim 10, the claim recites “the transfused patient” and there in insufficient antecedent basis for this limitation as no transfused patient has been mentioned in any of the claims from which claim 10 depends.
	Regarding claim 11, the claim recites “said binding molecules” and there is insufficient antecedent basis for this limitation as no binding molecules have been mentioned in any of the claims from which claim 11 depends.
Regarding claim 12, the claim recites “said binding molecules” and there is insufficient antecedent basis for this limitation as no binding molecules have been mentioned in any of the claims from which claim 12 depends.
Regarding claim 13, the phrase in parenthesis renders the claim indefinite because it is unclear whether the limitation(s) within the parenthesis are part of the claimed invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (EP 2315024, Pub Date: 04/27/2011, hereinafter “Wang”).
	Regarding claim 1, Wang teaches throughout the publication a novel diagnostic biological kit suitable for simultaneously conducting all blood bank tests and determining quantitative measurable blood quality (paragraphs 0010 and 0034-0039).
	
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minter et al. (US 2009/0035743, Pub Date: 02/05/2009, hereinafter “Minter”).
	Regarding claim 1, Minter teaches throughout the publication a novel diagnostic biological kit suitable for simultaneously conducting all blood bank tests and determining quantitative measurable blood quality (paragraphs 0037-0040, 0057 and 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buffiere et al. (WO 2016/113691, Pub Date: 07/21/2016, hereinafter “Buffiere”) in view of Minter et al. (US 2009/0035743, Pub Date: 02/05/2009, hereinafter “Minter”).
	Regarding claims 1-2, Buffiere teaches throughout the publication methods and systems for blood analysis, and more specifically systems and methods for detection of erythrocyte group and phenotype (antigen typing), for screening and identification of typical anti-erythrocyte antibodies reverse typing and atypical anti- erythrocyte antibodies (antibody screening) , for the determination of the compatibility between a donor and a recipient (cross-matching) and for the demonstration of erythrocytes coated with antibodies and/or with activated serum complement fractions (e.g., Direct Antiglobulin Test) (see paragraph 0006 and 0099). Additionally, Buffiere teaches that the methods and systems incorporate a) a glass slide 
	However, Buffiere fails to specifically teach that the methods and systems for blood analysis can be incorporated into a kit, and further wherein the kit comprises and a manual.
	Minter teaches throughout the publication a kits that can be used for blood testing (paragraphs 0037-0040, 0057 and 0059) and more specifically teaches kits for blood typing including a reader, buffers, reagents, application means, instructions, charts, desiccants, control samples, dyes, batteries, electronic means and a computer.
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the blood typing system and method of Buffiere into a blood typing kit including a manual as taught by Minter because it would have been desirable to have all of the necessary components for blood typing organized and readily available for testing (Minter, paragraph 0059).
Regarding claim 3, Buffiere in view of Minter teaches the kit wherein said quantitative measurable blood quality includes comparison between blood quality of two or more blood units or blood recipients (Buffiere, paragraphs 0080-0082). 
Regarding claim 4, Buffiere in view of Minter teach the kit wherein said quantitative measurable blood quality comprises the prediction of RBCs' survivability after transfusion (Buffiere, paragraphs 0080-0082). 

Regarding claim 10, Buffiere in view of Minter teach the kit wherein said contaminating agents are indicative of elements that might influence the transfused patient (Minter, paragraphs 0035).
Regarding claim 11, Buffiere in view of Minter teach the kit wherein said binding molecules are antibodies or antibody binding fragments that bind specifically to antigens present in the blood sample (Buffiere, paragraph 0093). 
Regarding claim 12, Buffiere in view of Minter teach the kit wherein said binding molecules are antigens that bind specifically to antibodies present in the blood sample or that can measure it (Buffiere, paragraph 0093). 
Regarding claim 13, Buffiere in view of Minter teach a diagnostic system comprising: a) the novel diagnostic biological kit according to claim 1 for detection of target molecules and conducting blood tests (See above); b) a chemiluminescence light source (Buffiere, paragraph 0113); c) a detector positioned to detect light reflected, color change  from the surface of the array, and thereby determine specific binding of target molecules to the array surface, wherein interference of reflectance of light illuminating the array's surface occurs due to specific binding of target molecules thereto, which is detectable by said light detector (Buffiere, paragraph 0114, detector); and d) a computing system comprising a processor and memory, designed to receive data regarding interference of reflected light, determining therefrom the presence or absence of target molecules within a tested blood sample, and quantitative and measurable 
Regarding claim 14, while Buffiere and Minter do not specifically teach the kit wherein: (i) said quantitative and measurable blood quality is determined by using blood tests and parameters correlating to RBC flow property (FP), such limitation is drawn to intended use of the kit and therefore the prior art only needs to be capable of performing the recited intended use. So long as the kit of Buffiere and Minter are capable of determining blood quality and parameters correlating to RBC flow property, it reads on the claims. The references teach the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claim 15, Buffiere in view of Minter teach the kit wherein all of said blood tests are: (i) performed simultaneously on the same array (Buffiere, paragraphs 0090 and 0099). 
Regarding claim 17, Buffiere in view of Minter teach the kit for determining (ii) blood type or (iv) predication of survivability of transfused RBC (Buffiere, paragraphs 0080-0082). 
Regarding claim 18, Buffiere in view of Minter teach a method for determining quantitative and measurable blood quality (Buffiere, paragraph 0006), said method comprising: a) contacting a blood sample with a diagnostic biological kit of claim 1 (see above) under conditions that permit specific binding of target molecules to the binding molecules within said array (Buffiere, paragraphs 0016 and for example, paragraph 0099); b) detecting light reflected off the surface of the array under conditions effective to identify any target molecules bound 
Regarding claim 19, Buffiere in view of Minter teach the method further comprising step (a1) of washing the array to remove materials/molecules un-specifically bound thereto (Buffiere, paragraph 0124). 
Regarding claim 20, Buffiere in view of Minter teach the method wherein said light detection step comprises (i) measuring light reflected from the array and providing an output identifying specifically bound target molecules based on the measured reflected light; and/or (ii) measuring color change within the array and providing an output identifying specifically bound target molecules based on the measured change of intensity of the signal (Buffiere, paragraphs 0114-0116). 
Regarding claim 21, Buffiere in view of Minter teach the method wherein measuring the reflected light further comprises capturing an image of at least a substantial portion of the surface of the array (Buffiere, paragraph 0114 and for example, paragraph 0155). 
Regarding claim 22, while Buffiere and Minter do not specifically teach the system wherein: (i) said quantitative and measurable blood quality is determined by using blood tests and parameters correlating to RBC flow property (FP), such limitation is drawn to intended use of the system and therefore the prior art only needs to be capable of performing the recited intended use. So long as the system of Buffiere and Minter are capable of determining blood quality and parameters correlating to RBC flow property, it reads on the claims. The references teach the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claim 23, Buffiere in view of Minter teach the system wherein all of said blood tests are: (i) performed simultaneously on the same array (Buffiere, paragraphs 0090 and 0099). 
Regarding claim 24, Buffiere in view of Minter teach the system for determining (ii) blood type or (iv) predication of survivability of transfused RBC (Buffiere, paragraphs 0080-0082). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/REBECCA M GIERE/Primary Examiner, Art Unit 1641